Appeal from an order of the Family Court, Herkimer County (Henry A. LaRaia, J.), entered February 15, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order that, inter alia, revoked a suspended judgment entered upon a finding of permanent neglect and terminated her parental rights with respect to her child. Contrary to the contention of the mother, Family Court properly revoked the suspended judgment inasmuch as petitioner established by a preponderance of the evidence that the mother failed to comply with the terms thereof (see Matter of Ronald O., 43 AD3d 1351 [2007]). Specifically, the record establishes that the mother failed to remain drug free, *1270failed to attend required treatment for substance abuse, and failed to recognize the detrimental impact that domestic violence in the home had on the child (see id.; Matter of Brent H., 34 AD3d 1367 [2006], lv denied 8 NY3d 802 [2007]). Although there was evidence that the child maintained a bond with the mother, there also was evidence that the child had been in foster care for over two years, had bonded with the foster family, and would thrive in their care in the event that they adopted him (see Matter of Joyce T. 65 NY2d 39, 47-48 [1985]; Matter of Lenny R., 22 AD3d 240 [2005], lv denied 6 NY3d 708 [2006]). We thus conclude that the court properly determined that termination of the mother’s parental rights is in the best interests of the child (see Ronald O., 43 AD3d 1351 [2007]). Present—Scudder, P.J., Martoche, Lunn, Peradotto and Green, JJ.